     Case 3:19-cv-01888-AJB-MDD Document 45 Filed 02/12/21 PageID.696 Page 1 of 5



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARY-ELIZABETH JOHNSON,                      Case No.: 19-CV-01888-AJB-MDD
                            Plaintiff,
12
                                                   ORDER GRANTING DEFENDANTS’
      v.
13                                                 MOTIONS TO DISMISS AND
      ATHENIX PHYSICIANS                           DISMISSING PLAINTIFF’S SECOND
14
      GROUP, INC., corporation owner               AMENDED COMPLAINT WITHOUT
15    JAMES L. HAEFNER; DAVID                      LEAVE TO AMEND
      FELLOWS, M.D., individual;
16
      MARK POLIQUIN, ESQ,                          (Doc. Nos. 26, 31, 34–35, 39.)
17    individual; ELIZABETH
      FLATLEY, ESQ., individual;
18
      TREVOR LOO, ESQ., individual;
19    AHSAN RASHID, M.D., dba
      INTERNAL MEDICINE OF
20
      SAND CANYON, individual;
21    HOAG MEMORIAL
      PRESBYTERIAN HOSPITAL,
22
      corporation rep LISA BYNUM,
23                               Defendants.
24
25
26
27
28
                                               1
                                                                           19-CV-01888-AJB-MDD
     Case 3:19-cv-01888-AJB-MDD Document 45 Filed 02/12/21 PageID.697 Page 2 of 5



1          Before the Court are Defendants Ahsan Rashid, M.D., Elizabeth Flatley, James M.
2    Haefner, Mark Poliquin, Hoag Memorial Presbyterian Hospital, Trevor Loo, and Lisa
3    Bynum’s motions to dismiss pro se Plaintiff Mary-Elizabeth Johnson’s (“Plaintiff”)
4    Second Amended Complaint (“SAC”). (Doc. Nos. 26, 31, 34–35, 39.) Plaintiff has not filed
5    an opposition brief. For the reasons set forth below, the Court GRANTS the motions, and
6    Plaintiff’s SAC is DISMISSED WITHOUT LEAVE TO AMEND.
7    I.    BACKGROUND
8          Plaintiff alleges that on January 15, 2016, Plaintiff suffered irreversible injury from
9    a “Tummy Tuck” procedure that allegedly resulted in lymphedema and disfigurement. On
10   April 7, 2017, Plaintiff filed a medical malpractice lawsuit in the Superior Court of
11   California, County of Orange. Plaintiff’s case proceeded to trial on July 23, 2018 and
12   resulted in a judgment of nonsuit against Plaintiff for failing to offer sufficient evidence to
13   prove the elements of breach and causation. On October 1, 2019, Plaintiff filed the instant
14   action for fraud on the court and filed a motion to proceed in forma pauperis (“IFP”). (Doc.
15   Nos. 1, 2.)
16         On January 10, 2020, the Court screened the Complaint pursuant to 28 U.S.C.
17   § 1915(e)(2) and dismissed Plaintiff's Complaint with leave to amend. (Doc. No. 6.) The
18   Court found that the Complaint did not provide an adequate statement demonstrating the
19   Court’s subject matter jurisdiction and noted that district courts lack subject matter
20   jurisdiction to review appeals from state court judgments. (Id.) The Court also stated that
21   because Plaintiff was not prevented from offering evidence in her state court trial, the
22   Complaint did not allege extrinsic fraud against the medical malpractice defendants. (Id. at
23   6.)
24         On February 20, 2020, Plaintiff filed her First Amended Complaint (“FAC”) for
25   Fraud on the Court under Federal Rule of Civil Procedure 60(d)(3), and a second motion
26   for leave to proceed IFP. (Doc. Nos. 8, 10.) The FAC alleged that “a trial was used to
27   perpetrate a fraud,” that the parties “intentionally prevented Plaintiff’s Medical Facts,
28   records and testimony, that support her cause of actions.” (Doc. No. 8 at 2.) The FAC also
                                                 2
                                                                                19-CV-01888-AJB-MDD
     Case 3:19-cv-01888-AJB-MDD Document 45 Filed 02/12/21 PageID.698 Page 3 of 5



1    alleged that “[s]ettlement should have occurred, instead the acts of Trial occurring is the
2    Fraud relieving the Defendant of all financial responsibility deceiving the court that a Trial
3    actually occurred despite preventing Plaintiffs medical evidence, jury dismissed an judge
4    rule.” (Id. at 4.)
5           On February 21, 2020, Plaintiff filed an ex parte motion for leave to file a SAC,
6    which was granted on March 16, 2020. (Doc. No. 13, 14.) The SAC was filed this same
7    day. (Doc. No. 15.) On May 12, 2020, Plaintiff abandoned her IFP application, and paid
8    her filing fee. Subsequently, each Defendant filed a motion to dismiss Plaintiff’s SAC
9    based on failure to state a claim, and for lack of jurisdiction. Plaintiff did not oppose these
10   motions. This order follows.
11   II.    DISCUSSION
12          A.     Federal Rule of Civil Procedure 12(b)(1) Motion to Dismiss
13                 1.     Legal Standard
14          A suit may be dismissed under Rule 12(b)(1) of the Federal Rules of Civil Procedure
15   where there is a “lack of jurisdiction over the subject matter.” Fed. R. Civ. P. 12(b)(1).
16   “The basic statutory grants of federal-court subject-matter jurisdiction are contained in 28
17   U.S.C. §§ 1331 and 1332. Section 1331 provides for ‘federal-question’ jurisdiction, § 1332
18   for ‘diversity of citizenship’ jurisdiction.” Arbaugh v. Y & H Corp., 546 U.S. 500, 513
19   (2006); 28 U.S.C. §§ 1331–1332. “A plaintiff properly invokes § 1331 jurisdiction when
20   she pleads a colorable claim ‘arising under’ the Constitution or laws of the United States.
21   She invokes § 1332 jurisdiction when she presents a claim between parties of diverse
22   citizenship that exceeds the required jurisdictional amount, currently $ 75,000.” Arbaugh,
23   546 U.S. at 513 (citing 28 U.S.C. §§ 1331–1332). The party which invokes jurisdiction
24   bears the burden of demonstrating its existence. See Kokkonen v. Guardian Life Ins. Co.
25   Of Am., 511 U.S. 375, 377 (1994).
26          Pro se pleadings are held to “less stringent standards than formal pleadings drafted
27   by lawyers” because pro se litigants are more prone to making errors in pleading than
28   litigants represented by counsel. See Hughes v. Rowe, 449 U.S. 5, 9 (1980) (internal
                                               3
                                                                                19-CV-01888-AJB-MDD
     Case 3:19-cv-01888-AJB-MDD Document 45 Filed 02/12/21 PageID.699 Page 4 of 5



1    quotations omitted). Thus, the Supreme Court has stated that federal courts should liberally
2    construe the “‘inartful pleading’ of pro se litigants.” Eldridge v. Block, 832 F.2d 1132,
3    1137 (9th Cir. 1987) (quoting Boag v. MacDougall, 454 U.S. 364, 365 (1982)); see, e.g.,
4    Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988) (reasoning that pro
5    se pleadings are liberally construed).
6                 2.     Discussion
7          All Defendants move to dismiss on the ground that this Court lacks subject matter
8    jurisdiction to hear this matter. In the Court’s previous order, the Court noted that “missing
9    from Plaintiff’s Complaint is an adequate statement demonstrating that this Court has
10   subject matter jurisdiction over Plaintiff’s suit.” (Doc. No. 6 at 6.) The Court first held that
11   although Plaintiff asserts federal question jurisdiction as a basis for subject matter
12   jurisdiction, the Court does not find that “a federal question is presented on the face of the
13   plaintiff’s properly pleaded complaint.” (Id. (quoting Valles v. Ivy Hill Corp., 410 F.3d
14   1071, 1075 (9th Cir. 2005).) Second, the Court also noted that it had not been provided
15   with enough information regarding the parties’ citizenship to determine whether it may
16   exercise diversity jurisdiction over Plaintiff’s case. (Doc. No. 6 at 7.)
17         Review of the SAC demonstrates the Court lacks subject matter jurisdiction over
18   this suit. Plaintiff’s SAC confirms that there is no diversity jurisdiction, as all parties are
19   alleged to be residents of California. (Doc. No. 15 at 9–11.) Furthermore, there is no federal
20   question presented because Plaintiff’s fraud claim is a state law cause of action, even
21   though it is being asserted through a Federal Rule of Civil Procedure. See Shalaby v.
22   Bernzomatic, 281 F.R.D. 565, 573 (S.D. Cal. 2012), aff’d 584 Fed. App’x. 419 (9th Cir.
23   2014) (“[A] federal court will examine state law to determine whether the elements of fraud
24   have been pled sufficiently to state a cause of action” even though the pleading
25   requirements of Federal Rule of Civil Procedure 9 apply). Federal question jurisdiction is
26   not conferred upon this Court simply because Plaintiff drew reference and cited to Federal
27   Rule of Civil Procedure 60(b)(3). Even more, Federal Rule of Civil Procedure 60(b)(3)
28   provides no private right upon which Plaintiff may sue.
                                                 4
                                                                                 19-CV-01888-AJB-MDD
     Case 3:19-cv-01888-AJB-MDD Document 45 Filed 02/12/21 PageID.700 Page 5 of 5



1           Despite liberally construing Plaintiff’s pleading and providing Plaintiff multiple
2    opportunities to establish subject matter jurisdiction, it is clear Plaintiff cannot meet her
3    burden. Defendants’ motions to dismiss the SAC on this basis is GRANTED. 1
4    III.    CONCLUSION
5            Based on the foregoing reasons, the Court GRANTS Defendants Ahsan Rashid,
6    M.D., Elizabeth Flatley, James M. Haefner, Mark Poliquin, Hoag Memorial Presbyterian
7    Hospital, Trevor Loo, and Lisa Bynum’s motions to dismiss the SAC. (Doc. Nos. 26, 31,
8    34–35, 39.) Plaintiff has been provided with ample attempts to allege subject matter
9    jurisdiction. She has not done so. Another attempt would be futile, and therefore, the Court
10   dismisses the entire action WITHOUT LEAVE TO AMEND. See Cervantes v.
11   Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (dismissal without
12   leave to amend is proper if amendment would be futile). The Clerk of Court is DIRECTED
13   to CLOSE THIS CASE.
14
15          IT IS SO ORDERED.
16   Dated: February 12, 2021
17
18
19
20
21
22
23
     1
       Even if the Court somehow had jurisdiction over Plaintiff’s action, the SAC contains several other
24   defects fatal to Plaintiff’s claim, including:
             (1) Plaintiff has still not offered any allegations that the actions of Defendants Dr. Rashid, Athenix
25           Physicians Group, Inc., Elizabeth Flatley, James M. Haefner, or Mark Poliquin prohibited Plaintiff
26           from offering evidence during the July 2018 trial;
             (2) Defendants Hoag Hospital and Defendant Bynum were never parties to the underlying state
27           lawsuit, and thus, was never in a position to influence the state court in any way or to offer falsified
             material into evidence; and
28           (3) Defendant Loo has never represented Plaintiff in the underlying state court trial.
                                                            5
                                                                                              19-CV-01888-AJB-MDD
